11 N.Y.3d 884 (2008)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. DANTE GRIFFIN, Appellant,
v.
NEW YORK STATE DIVISION OF PAROLE et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 10, 2008.
Decided December 17, 2008.
*885 Motion for leave to appeal dismissed upon the ground that relator has been released on postrelease supervision and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see People ex rel. Wilder v Markley, 26 NY2d 648 [1970]).